DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on August 3, 2021 is acknowledged.
Applicant has elected Species III: Figures 14-19, wherein applicant states all pending claims read on Species III.
Claims 1-13, 16, 17, and 20-24 are presently pending in this application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.’s 15/213935, 15/162657, 14/948322, 14/513300, 14/054100, and 61/715891, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  For example, features such as but not limited to “wherein the first surface has a perimeter having a first linear edge, a first curved edge directly attached to the first linear edge and having a first radius of curvature, a second linear edge directly attached to the first curved edge, and a second curved edge has second radius of curvature, different from the first radius of curvature” is disclosed in Application No. 15/646497. As such, the application is given the effective filing date of July 11, 2017.

Claim Objections
Claim 3 is objected to because of the following informalities: In ll. 4, the phrase “a second generally planar bone engaging surface” should be re-written as --the second generally planar bone engaging surface--. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities: In ll. 2, the phrase “an osteoconductive structure” should be re-written as --the osteoconductive structure--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In ll. 3, the phrase “to each linear edge” should be re-written as --to the linear edge--. Appropriate correction is required. 
Claim 22 is objected to because of the following informalities: In ll. 2, the term “portioh” should be re-written as --portion--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 7,238,203), herein referred to as Bagga, and in view of Bhatnager et al. (US 2009/0048675), herein referred to as Bhatnager, and further in view of Prado et al. (US 2016/0262905), herein referred to as Prado.
Regarding claims 1, 6, 7, 10, Bagga discloses an osteotomy implant system (figures 1-4) comprising a wedge shaped core (see figure 3 below), a first bone engaging surface (20) disposed on a first side of the core (see figure 3 below), and a second bone engaging surface (30) disposed on a second side of the core (see figure 3 below), and wherein the first surface has a perimeter (see figure 4 below) having a first 

    PNG
    media_image1.png
    491
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    586
    media_image2.png
    Greyscale

Yet, Bagga lacks a detailed description on wherein the first and second bone engaging surfaces comprise an osteoconductive structure, wherein the osteoconductive structure comprises a titanium plasma spray, wherein the at least one of the surfaces has the osteoconductive structure with a thickness of less than 800 microns and wherein the thickness is between 5 nanometers and 800 microns.
However, Bhatnager teaches an implant's surfaces are roughened or provided with irregularities through the use of plasma spray and sputter coating with titanium for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bagga’s osteotomy implant system with wherein the first and second bone engaging surfaces comprise an osteoconductive structure, wherein the osteoconductive structure comprises a titanium plasma spray, wherein the at least one of the surfaces has the osteoconductive structure with a thickness of less than 800 microns and wherein the thickness is between 5 nanometers and 800 microns as taught by Bhatnager, since such a modification would promote bone growth while not drastically changing the size and appearance of the implant.
The modified Bagga’s osteotomy implant system further lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).
Furthermore, Prado teaches an implant system (900, 960) having a first edge is a first linear edge (see figure 9 below) and a second edge is a second linear edge (see figure 9 below).

    PNG
    media_image3.png
    447
    654
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and the second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes.
Regarding claim 2, the modified Bagga’s osteotomy implant system has wherein the core (see figure 3 of Bagga above) is undetectable by imaging (col. 6, ll. 65-67 and col. 7, ll. 1-5 of Bagga).
Regarding claim 3, the modified Bagga’s osteotomy implant system has further comprising a fixation plate (90 of Bagga) having a first opening (see figure 7 of Bagga below) and a second opening (see figure 7 of Bagga below) spaced from the first opening (see figure 7 of Bagga below) farther than a distance between the first 

    PNG
    media_image4.png
    633
    659
    media_image4.png
    Greyscale

Regarding claim 4, the modified Bagga’s osteotomy implant system has wherein the core comprises a peripheral portion (60 of Bagga) having a threaded aperture (65 of Bagga) formed therein (col. 11, ll. 41-43 of Bagga).
Regarding claim 5, the modified Bagga’s osteotomy implant system has wherein the fixation plate (90 of Bagga) further has a third opening (see figure 7 of Bagga above) located between the first opening (see figure 7 of Bagga above) and the second opening (see figure 7 of Bagga above) such that, when the fixation plate (90 of Bagga) 
Regarding claim 8, the modified Bagga’s osteotomy implant system has wherein the first generally planar bone engaging surface (20 of Bagga) and the second generally planar bone engaging surface (30 of Bagga) are transparent to imaging (claim 14 of Bagga).
Regarding claim 9, the modified Bagga’s osteotomy implant system has wherein the first generally planar bone engaging surface (20 of Bagga) and the second generally planar bone engaging surface (30 of Bagga) are visible to imaging (claim 15 of Bagga).
Regarding claim 11, the modified Bagga’s osteotomy implant system is capable of having wherein the core (see figure 3 of Bagga above) is sized and shaped such that at least 50% of the perimeter of the core is contained within an osteotomy site as this is considered functional.
Regarding claim 12, the modified Bagga’s osteotomy implant system has wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting and extending perpendicular to the linear edge (the modified Bagga’s linear edge).

Claims 13, 16, 17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga (US 7,283,203) and in view of Prado (US 2016/0262905).
Regarding claim 13, Bagga discloses an osteotomy implant system (figures 1-4) comprising a wedge shaped core (see figure 3 above), a first bone engaging surface (20) disposed on a first side of the core (see figure 3 above), and a second bone 
Yet, Bagga lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).
Furthermore, Prado teaches an implant system (900, 960) having a first edge is a first linear edge (see figure 9 above) and a second edge is a second linear edge (see figure 9 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and the second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes.
Regarding claim 16, the modified Bagga’s osteotomy implant system wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting 
Regarding claims 17, 22, Bagga discloses an osteotomy implant system (figures 1-4) comprising a wedge shaped core (see figure 3 above), a first bone engaging surface (20) disposed on a first side of the core (see figure 3 above), and a second bone engaging surface (30) disposed on a second side of the core (see figure 3 above), wherein the first bone engaging surface (20) has a perimeter having a first curved edge portion (see figure 4 above) (col. 10, ll. 3-6), a first edge (see figure 4 above) directly attached to the first curved edge portion (see figure 4 above), and a second curved edge portion (see figure 4 above) (col. 10, ll. 3-6) directly attached to the first edge (see figure 4 above), further comprising a second edge (see figure 4 above) directly attached to the first curved edge portion (see figure 4 above) and the second curved edge (see figure 4 above).
Yet, Bagga lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).
Furthermore, Prado teaches an implant system (900, 960) having a first edge is a first linear edge (see figure 9 above) and a second edge is a second linear edge (see figure 9 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and a second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape 
The modified Bagga’s osteotomy implant system further lacks a detailed description of wherein the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees. 
However, it is known that discovering an optimum value or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system with wherein the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees, since such a modification is considered optimization of the prior art and wherein Bagga clearly contemplates any variation of shapes (col. 10, ll. 3-19).
Regarding claim 20, the modified Bagga’s osteotomy implant system has wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting and extending perpendicular to the linear edge (the modified Bagga’s linear edge).
Regarding claim 21, the modified Bagga’s osteotomy implant system has wherein the perimeter is symmetrical about a longitudinal axis through the first curved edge portion (see figure 4 of Bagga above) and the second curved edge portion (see figure 4 of Bagga above).

Regarding claim 24, the modified Bagga’s osteotomy implant system has wherein the first curved edge portion has a first radius of curvature (see figure 4 of Bagga above) and the second curved edge portion has second radius of curvature (see figure 4 of Bagga above), different from the first radius of curvature (see figure 4 of Bagga above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SI MING KU/Primary Examiner, Art Unit 3775